—Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered April 13, 2007 in a proceeding pursuant to CPLR article 75. The order and judgment granted the petition and confirmed the arbitration award and denied the cross petition to vacate the arbitration award.
It is hereby ordered that the order and judgment so appealed *1286from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Centra, J.P, Lunn, Fahey, Peradotto and Gorski, JJ.